UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1519


SALLY EMILY BOARMAN,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL, Acting Commissioner,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:17-cv-01175-ELH)


Submitted: December 21, 2018                                      Decided: January 15, 2019


Before WILKINSON and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sally Emily Boarman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sally Emily Boarman appeals the district court’s order granting summary

judgment to the Defendant in her civil action. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. See

Boarman v. Berryhill, No. 1:17-cv-01175-ELH (D. Md. filed Apr. 2, 2018; entered Apr.

3, 2018). * We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




      *
         To the extent that Boarman is attempting to appeal the district court’s 2015
orders in Boarman v. Colvin, No. 1:14-cv-04028-GLR (D. Md. Dec. 15, 2015; Oct. 28,
2015), we dismiss the appeal as untimely. See Fed. R. App. P. 4(a)(1)(B).


                                            2